DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a deployment system, classified in A61M25/0158.
II. Claims 11-20, drawn to a method for deploying a medical device, classified in A61M25/0158.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus could be used with a different process.  For example, a mechanically operated actuator could be used that does not require electrical conductors extending longitudinally  from a proximal end of the catheter to the actuator, nor does it require transmitting signals by the electrical conductors to the actuator for the positioning of the medical device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
a different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. Here, different search queries may be required that teach individual method steps.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
In a voice message from Karen Horowitz on February 25, 2022 a provisional election was made without traverse to examine the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: support component in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claim 4 is objected to because of the following informalities:  “the one or more connections from the actuator” lacks antecedent basis.  Appropriate correction is required.  For purposes of examination, this is being interpreted as “the one or more connections coupled to the actuator”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alon et al. (Alon), US 2014/0309730 A1.
Regarding claim 1, Alon discloses a deployment system (catheter C, P0100 and launching mechanism 22, P0094), comprising: a catheter (catheter C, P0100, and shown in Figs. 11-12) having a distal end (distal end away from the user or physician) 
Regarding claim 2, Alon discloses the system according to claim 1, wherein a diameter of the proximal end of the catheter is smaller than a diameter of the distal end of the catheter (Fig. 11).  
Regarding claim 8, Alon discloses the system according to claim 1, further comprising a support component (support component, see annotated Fig. 11 below, which is formed as a straight rod and provides support to the catheter along its length) extendable longitudinally along the catheter for support of the catheter.  

    PNG
    media_image1.png
    416
    930
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Lashinski et al. (Lashinski), US 2005/0060030 A1 in view of Arts et al. (Arts), US 2010/0057078 A1.
Regarding claim 3, Alon discloses the system according to claim 1.
Alon teaches a retractable actuator, actuation wire 28 that may be actuated at the proximal end of the catheter by a pulling force, P0109. 
Alon does not teach the system further comprising electrical connectors extending longitudinally along the catheter from the proximal end to the actuator, the electrical connectors configured for transmission of signals to the actuator, and further comprising a control box operatively connected to the electrical connectors at the proximal end of the catheter for sending the signals to the actuator.  
However, Lashinski teaches a remotely activated mitral annuloplasty system further comprising electrical connectors (electronic circuitry and cables to provide hard wired communication between internal and external components, P0288) to the actuator 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the actuator of Alon with the actuator of Lashinski, wherein the actuator of Lashinski is used to supply the pulling force to the actuator of Alon (the actuator of Lashinski is a shape memory actuator that when current is passed through it, its length changes, P0310), as well as to combine the electrical connectors and control box of Lashinski because at the time of the invention, it was well known in the art to control deployment of an annuloplasty medical device using an electrically controlled actuator via electrical connectors and a control box as taught by Lashinski, and one of ordinary skill in the art would have found it obvious to modify the actuator of Alon to be able to better control the deployment of the medical device with a remotely operable and electronic deployment system, as taught by Lashinski.
Alon in view of Lashinski does not explicitly teach the electrical connectors extending longitudinally along the catheter from the proximal end to the actuator, and the control box operatively connected to the electrical connectors at the proximal end of the catheter for sending the signals to the actuator.  
However, Arts teaches a catheter with remotely extendable instruments wherein the electrical connectors (cable 55, cable 65, P0019 and electrical connections 117, P0022 and Fig. 2) extend longitudinally along the catheter from the proximal end to the actuator, and the control box (electrosurgical generator 60 and accessory equipment 60, P0019 and Fig. 2) is operatively connected to the electrical connectors at the proximal end of the catheter for sending the signals to the actuator.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Alon in view of Lashinski with the electrical connectors and control box positioned as taught by Arts because of the need at the time of the invention for the actuator to receive a signal to operate, and there are a finite number of identified, predictable solutions for this including mechanical or electrical means that transmit signals generated from outside the catheter to the distal end of the catheter where the actuators are located, and one of ordinary skill in the art could have pursued these known solutions with a reasonable expectation of success (MPEP 2143(I)(E)). 
Regarding claim 4, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Alon in view of Lashinski in view of Arts with the sensors of Lashinski for the purpose of monitoring the deployment of the medical device as well as the condition of the patient, as taught by Lashinski P0287, to ensure the proper placement of the medical device.
Regarding claim 5, Alon in view of Lashinski in view of Arts teaches the system according to claim 3, wherein the deployable medical device (Alon, implant 10) is positionable (Alon, implant 10 is positioned with tissue anchors 16 embedded, as shown in Fig. 13) by the actuator (actuator wire 28 of Alon retracted by the shape memory actuator of Lashinski)  in response to receiving the signals from the control box (Lashinski, control signals, P0310).
Regarding claim 6, Alon in view of Lashinski in view of Arts teaches the system according to claim 3, wherein the electrical connectors include electric wires, electronic wires (Lashinski, cable 55, cable 65, P0019 and electrical connections 117, P0022 and Fig. 2), printed cables, or thermal wires, or combinations thereof.  
Regarding claim 7, Alon in view of Lashinski in view of Arts teaches the system according to claim 5, wherein the deployable medical device is positionable by the actuator by linear movement (Lashinski, linear actuator 1024 comprises a shape memory actuator, P0309).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Lashinski.
Regarding claim 9, 
Alon does not disclose the system further comprising a control box wirelessly communicative with the actuator.
However, Lashinski teaches the system further comprising a control box (Lashinski, external components 1004 used to by a physician to communicate with internal components including the actuator, P0285) wirelessly communicative with the actuator (Lashinski, radiofrequency (RF) communication between external components 1004 and internal components 1002  including the motion module that includes the shape memory actuator, P0288 and Figs. 38 and 40).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Alon with the control box of Lashinski for the purpose of allowing the physician to communicate with the actuator wirelessly (Lashinski, P0285), and thus eliminating the need for wiring that would otherwise be needed to extend from the proximal end of the catheter to actuators, thereby minimizing the associated changes to catheter performance such as increased stiffness and bulk that may not be desired.
Regarding claim 10, Alon in view of Lashinski teaches the system according to claim 1, wherein the actuator includes a shape-memory material actuator (Lashinski, linear actuator 1024 comprises a shape memory actuator, P0309).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Alon in view of Lashinski by replacing the actuator wire 28 of Alon with the shape memory actuator of Lashinski because Alon contains a “base” device upon which the claimed invention can be seen as an “improvement”, and Lashinski contains a known technique for using a shape 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783